Citation Nr: 1432532	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-32 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  

The issue on appeal was originally before the Board in December 2012 when it was remanded for additional evidentiary development and to adjudicate an intertwined issue.  It was again before the Board in September 2013 when it was remanded to afford the Veteran a video conference hearing which was conducted in April 2014 before the undersigned.  A transcript of that proceeding is of record.

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

In December 2012, the Board remanded the issue on appeal, in part, to afford the Veteran a VA examination to determine if she meets the criteria for SMC based on the need for the regular A&A of another person.  

In response to the Board's 2012 remand, the Veteran was afforded a VA examination in February 2013.  The Board has reviewed the examination report and has determined that it does not adequately address whether the Veteran's service-connected disabilities are so severe as to render her unable to care for herself or protect herself from the hazards or dangers of her daily environment.  Therefore, the Board has determined that she should be afforded another VA examination.

The Board also notes that the Veteran has raised the issue of entitlement to service connection for urinary incontinence on a secondary basis.  At the February 2013 VA examination, she stated that she has to wear diapers because of the incontinence and that she requires help in changing the diapers.  The record does not reflect that the Agency of Original Jurisdiction (AOJ) has developed and adjudicated this claim.  This should be done before it readjudicates the issue on appeal.

Finally, since a remand of this case is required, development to obtain any outstanding records pertinent to the issue on appeal should be completed while this case is in remand status. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should provide the Veteran with all required notice in response to the claim for service connection for urinary incontinence, undertake any other indicated development in response to the claim, adjudicate the claim, and inform the Veteran of her appellate rights with respect to the decision.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include pertinent VA treatment records.  

3.  Then, the AOJ should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the impact of the Veteran's service-connected disabilities on her ability to care for herself and protect herself from the hazards or dangers incident to her daily environment.  All pertinent evidence in the electronic files should be made available to and reviewed by the examiner.

The examiner should state an opinion as to whether the Veteran's service-connected disabilities are sufficient by themselves to render her so helpless as to be unable to care for herself or protect herself from the hazards or dangers incident to her daily environment.  The AOJ should ensure that the examiner addresses the pertinent factors identified in 38 C.F.R. § 3.352.  In addition, the examiner should be directed to specifically address the impact of the Veteran's service-connected psychiatric disability on her ability to protect herself from the hazards or dangers incident to her daily environment.  

A complete rational for all opinions expressed must be provided.  If the examiner finds that an opinion cannot be made without resort to speculation, the examiner should so state and explain why this is so.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and her representative a supplemental statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



